IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TODRICK ROBERTS (a.k.a.:                 NOT FINAL UNTIL TIME EXPIRES TO
NATAN TORRES, DC#443353),                FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Appellant,
                                         CASE NO. 1D16-1434
v.

STATE OF FLORIDA via FLA.
DEPT. OF CORR., ET AL.,

     Appellee.
_____________________________/

Opinion filed September 8, 2016.

An appeal from an order of the Circuit Court for Leon County.
George S. Reynolds, Judge.

Todrick Roberts (a.k.a. NATAN TORRES, DC#443353), pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Erik Kverne, Assistant Attorney General,
Tallahassee, for Appellee.

PER CURIAM.

       Upon consideration of appellant’s response and having determined the

appeal is untimely, the appeal is hereby DISMISSED. This disposition is without

prejudice to appellant’s right to seek relief in the circuit court by filing a motion for

relief pursuant to Florida Rule of Civil Procedure 1.540. Brown v. State, 708 So.

2d 1041 (Fla. 1st DCA 1998).

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.